DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application and examined herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121b. 

The drawings are also objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. No new matter should be entered. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
IRWST installed between the first space and the second space (claims 1 and 17)
Check valve (claim 12)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1, 5, 17, and 19 are objected to because of the following informalities: 
Claim 1, line 11: “guide the flow” should recite --guide a flow--
Claim 5, line 2: “formed to be open and closed” should recite --formed to be opened and closed—
Claim 17, line 13: “guide the flow” should recite --guide a flow—
Claim 19, line 2: “further comprising:” should recite --further comprises--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 17 recite “the compartment” in lines 3 and 5, respectively. There is insufficient antecedent basis for this phrase in the claims. It is unclear if the compartment is a separate structure of the facility, or if the compartment is intended to recite “the containment”. For purposes of examination, Examiner interprets “the compartment” to mean “the containment”.

Claims 1 and 17 are further indefinite because it is unclear how a “boundary section” can “prevent radioactive material discharged from the reactor coolant system or a line connected to the reactor coolant system inside the first space from being directly discharged into the second space during an accident.” For example, it is unclear if the boundary section refers to a specific, physical structure, or if the boundary section refers notionally to a general area or space inside the containment. Additionally, this is unclear in view of the later limitation which recites “the steam and radioactive material are discharged to the second pool through the first pool during an accident” and claim 10, which similarly recites “a second discharge line formed between the first pool and the  A line inside the first space is a feature of the first space. Thus, if the boundary section is intended to prevent radioactive material from the first space from being directly discharged into the second space during an accident, it is unclear how the radioactive material can also be discharged to the second pool through the first pool during an accident. The limitation of claim 10 also appears to suggest that the steam and radioactive material is directly discharged from the first space to the second space, via the second discharge line. These limitations appear to contradict each other. 

Claims 1 and 17 are further indefinite because the location of the in-containment refueling water storage tank is confusing and unclear. For example, claim 1 implies that there is a first space and a second space. The first (inner) space accommodates the reactor coolant system. The second (outer) space is all the space between the first space and the containment. Yet somehow claim 1 indicates that the IRWST is installed between the first space and the second space. That is, claim 1 indicates that the IRWST is somehow not in either the first space or the second space. It is unclear what “other” space the IRWST is located.

Claims 1 and 17
Claims 1 and 17 are further indefinite because it is unclear if the first discharge line is the same as the line recited in claim 1, line 6 and claim 17, line 8, respectively, or if the term refers to a different line. 

Claim 7 recites “wherein refueling water is supplied based on a driving force of a pump for the injection of the connection line.” It is unclear what is being injected and what structure is receiving the injection. The claim suggests the connection line is being injected, but it is unclear how a line can be injected. If the refueling water is being injected, it is unclear into what structure the water is being injected. For example, parent claims 1 and 6 recite the refueling water may be accommodated in the IRWST (claim 1) or may flow from the IRWST to the reactor coolant system via a connection line (claim 6). Therefore, it is unclear if the refueling water is injected into the IRWST, the connection line, or another structure. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 13, and 17-19, as best understood, are rejected under 35 U.S.C. 102 as being anticipated by US Publication No. 2015/0221403 (“Kim”).

Regarding claims 1 and 17, Kim discloses (see Figs. 1A-1D) a nuclear power plant, comprising a radioactive material reduction facility (Abstract), said radioactive material facility comprising: 
a containment (112); 
a boundary section (1120) provided inside the containment to partition an inner space of the containment into a first space (within walls 1121) for accommodating a reactor coolant system (111) and a second space (above 1120) formed between the first space and the containment, and surround the reactor coolant system to prevent radioactive material discharged from the reactor coolant system from being directly discharged into the second space during an accident ([0024]); 
an in-containment refueling water storage tank (IRWST) (1100) installed between the first space and the second space and formed to accommodate refueling water; and 
a first discharge line (1130) formed to guide the flow of steam and radioactive material formed in the first space inside the boundary section into the in-containment refueling water storage tank ([0100]), 

the steam and the radioactive material are discharged to the second pool through the first pool during an accident (the first pool and second pool are open (1110b) and steam from the first pool would therefore be capable of flowing to the second pool during an accident; see arrows in Fig. 1C), and 
the second pool is formed to accommodate the refueling water having a pH of a preset value or more so as to prevent the volatilization of the radioactive material (Kim’s second pool is designed to accommodate refueling water [0150] and therefore could accommodate refueling water having a pH of a preset value; see also [0033], [0203]).

Regarding claims 2 and 18, Kim further discloses wherein the boundary section comprises a partition wall (1121) formed to surround the reactor coolant system; and a cover (walls forming 111) formed to cover an upper section of the reactor coolant system (Fig. 1A).

Regarding claim 3 and 19, Kim further discloses the facility comprises a refueling cavity (the upper section of first space 1121) formed to surround the cover at the boundary section. 

Regarding claim 8, Kim further discloses a discharge section (1110b) provided at an upper section of the in-containment refueling water storage tank to prevent an 

Regarding claim 13, Kim further discloses wherein refueling water in the second pool is maintained at a pH of a preset value or more to prevent the volatilization of radioactive material during a normal operation and during an accident ([0033], [0203]).

Claims 1-3, 10-11, and 17-19, as best understood, are alternatively rejected under 35 U.S.C. 102 as being anticipated by US Publication No. 2013/0259184 (“Sato”).

Regarding claims 1 and 17, Sato discloses (see Figs. 1, 5) a nuclear power plant, comprising a radioactive material reduction facility ([0018]), said radioactive material facility comprising: 
a containment (18); 
a boundary section (17) provided inside the containment to partition an inner space of the containment into a first space (12) for accommodating a reactor coolant system (2) and a second space (above 17, 18) formed between the first space and the containment, and surround the reactor coolant system to prevent radioactive material discharged from the reactor coolant system from being directly discharged into the second space during an accident ([0018], [0040]); 
an in-containment refueling water storage tank (IRWST) (9, 19) installed between the first space and the second space and formed to accommodate refueling water; and 

wherein the in-containment refueling water storage tank comprises a plurality of pools (9, 19) separated from each other, and the plurality of pools comprises at least a first pool (9) and a second pool (19), and 
the steam and the radioactive material are discharged to the second pool through the first pool during an accident ([0040]), and 
the second pool is formed to accommodate the refueling water having a pH of a preset value or more so as to prevent the volatilization of the radioactive material (Sato’s second pool is designed to accommodate refueling water and therefore could accommodate refueling water having a pH of a preset value).

Regarding claims 2 and 18, Sato further discloses wherein the boundary section comprises a partition wall (4a) formed to surround the reactor coolant system; and a cover (6) formed to cover an upper section of the reactor coolant system (Fig. 5).

Regarding claim 3 and 19, Sato further discloses the facility comprises a refueling cavity (28) formed to surround the cover at the boundary section. 

Regarding claim 10, Sato further discloses a second discharge line (20) formed between the first pool and the second pool to flow steam and radioactive material (Fig. 1, [0040]).

Regarding claim 11, Sato further discloses wherein the second discharge line is formed to discharge steam and radioactive material at a pressure lower than the pressure at which the steam and the radioactive material are discharged from the first discharge line ([0039]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent No. 6,351,510 (“Bredolt”).

Regarding claims 4 and 20, Kim is silent as to whether the upper section and cover are detachable. 

Bredolt discloses (see Fig. 1) a nuclear power plant comprising a containment (1), a reactor coolant system (9), and a cover (21) formed to cover an upper section (22) of the reactor coolant system, wherein the upper section of the reactor coolant system and the cover are formed to be detachable (3:60-65). 

Bredolt discloses removing the cover and upper section allows access to the interior of the reactor vessel and the reactor core (1:11-13, 3:60-65). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have the cover and upper section of Kim be removable, as disclosed by Bredolt, for the benefits thereof. Thus, modification of Kim to provide access to the reactor core for revision and maintenance, as suggested by Bredolt, would have been obvious to a POSA. 

Additionally, a POSA would have found it obvious to make the cover and upper sections detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Note Nerwin v. Erlichman, 168 . 

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent No. 6,317,477 (“Matteson”).

Regarding claim 5, Kim does not disclose a sealing device.

Matteson discloses (see Figs. 1-2) a facility comprising a reactor coolant system (10), a partition wall (18), and a sealing device (28) formed to be open and closed between the partition wall and the reactor coolant system (4:40-45).

Matteson discloses the seal provides a water barrier during refueling while allowing for ventilation and cooling during normal operations (1:6-12, 4:40-45). It would have been obvious to a POSA to modify the facility of Kim to include a sealing device, as disclosed by Matteson, for the benefits thereof. Thus, modification of Kim to provide a seal during refueling, as suggested by Matteson, would have been obvious to a POSA. 

Claims 6-7 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication No. 2012/0155597 (“Cook”).

Regarding claim 6, Kim does not disclose a connection line.


	Cook discloses the tank can provide cooling water to the reactor in the event of a coolant loss ([0004]). It would have been obvious to a POSA to modify the facility of Kim to include a connection line, as disclosed by Cook, for the benefits thereof. Thus, modification of Kim to supply make-up coolant to the reactor to prevent over-heating, as suggested by Cook, would have been obvious to a POSA. 

Regarding claim 7, Cook further discloses wherein the refueling water is supplied based on a driving force of a pump (96) for the injection of the connection line (Fig. 2, [0025], [0030]). A POSA would have been motivated to combine Kim and Cooke as discussed above with regards to claim 6.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent No. 4,753,771 (“Conway”).

Regarding claim 9, Kim is silent as to the capacities of the first and second pool.

Conway discloses (see Fig. 2) a facility comprising a first pool (12) and a second pool (22), wherein the capacity of the first pool is larger than that of the second pool, 

One of ordinary skill in the art would realize that Kim’s pools can be implemented with various dimensions (e.g., different capacities), necessarily amounting to certain design characteristics (e.g., spacing availability, etc.) obviously more favorable in light of the specific nuclear reactor system design. Thus, it would have been obvious to one of ordinary skill in the art to have modified Kim to have implemented the capacity of the second pool at 1/20 to 1/10 of the capacity of the first pool to meet a particular nuclear reactor system design. The result of the modification would have been predictable to the skilled artisan.

Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato.

Regarding claim 10, Kim does not explicitly disclose a second discharge line.

Sato discloses (see Figs. 1, 5) a facility comprising a first pool (9) and a second pool (19) and further discloses a second discharge line (20) formed between the first pool and the second pool to flow steam and radioactive material ([0040]).

	Sato discloses discharging the radioactive material to a second pool through a first pool mitigates pressure rise within the containment ([0040]). It would have been 

Regarding claim 11, Sato further discloses wherein the second discharge line is formed to discharge steam and radioactive material at a pressure lower than the pressure at which the steam and the radioactive material are discharged from the first discharge line ([0039]-[0040]). A POSA would have been motivated to combine Kim and Sato as discussed above with regards to claim 10. 

Claim 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato further in view of US Publication No. 2012/0155597 (“Cook”).

Regarding claim 12, Kim does not explicitly disclose the first discharge line comprises a check valve.
Cook discloses (see Fig. 2) a facility comprising a containment (54), a first space for accommodating a reactor coolant system (60), a discharge line (56, 132) formed to guide a flow of steam formed in the first space into an in-containment refueling water storage tank (50), wherein the discharge line further comprises a check valve (72) formed to move steam and radioactive material formed in the first space to the in-containment refueling water storage tank.
. 

Claims 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 1A-1D of Kim (“Kim first embodiment”) in view of the embodiment of Fig. 18 of Kim (“Kim second embodiment”).

Regarding claim 14, the Kim first embodiment is silent as to the pH of the refueling water.

However, Kim discloses another embodiment, Fig. 18 (“Kim second embodiment”), which discloses a pool comprising an additive injection facility (2881) for injecting an additive into the pool to allow a pH value of the refueling water to be maintained above the preset value ([0203], [0209]). 

	The Kim second embodiment discloses the additive injection unit maintains the pH of the coolant to prevent volatilization of the radioactive material ([0203], [0205]). It would have been obvious to a POSA to maintain a higher pH of the refueling water of the second pool of the Kim first embodiment, as suggested by the Kim second embodiment, for the benefits thereof. Thus, modification of the Kim first embodiment to 

Regarding claim 15, the Kim first embodiment does not disclose an additive injection facility.

However, Kim discloses another embodiment, Fig. 18 (“Kim second embodiment”), which discloses a pool comprising an additive injection facility (2881) for injecting an additive into the pool to allow a pH value of the refueling water to be maintained above the preset value ([0203], [0209]). 

	The Kim second embodiment discloses the additive injection unit maintains the pH of the coolant to prevent volatilization of the radioactive material ([0203], [0205]). It would have been obvious to a POSA to include the additive injection facility in the second pool of the Kim first embodiment, as suggested by the Kim second embodiment, for the benefits thereof. Thus, modification of the Kim first embodiment to prevent re-volatilization of the radioactive material dissolved in the pool, as suggested by the Kim second embodiment, would have been obvious to a POSA. 

Regarding claim 16, the Kim second embodiment further discloses wherein the additive injection facility is formed not to inject an additive during a normal operation and formed to inject the additive during an accident ([0241]). A POSA would have been 

Objection to the Abstract
The abstract of the disclosure is objected to because:
It includes an unclear, long, rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long, rambling sentence be broken into several shorter, clear sentences.
The length of the abstract exceeds 150 words. 
Correction is required. See MPEP § 608.01(b).

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646